                                       Case 2:19-cv-02525-MMC-JLT Document 27 Filed 12/02/20 Page 1 of 3



                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                    EASTERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEPHEN O. MROCZKA                                  Case No. 19-CV-2525 MMC (JSC)
                                                           Plaintiff,
                                   8
                                                                                             NOTICE AND ORDER REGARDING
                                                    v.                                       VIDEO SETTLEMENT CONFERENCE
                                   9

                                  10     WILLIAM BARR,
                                                           Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                       TO ALL PARTIES AND COUNSEL OF RECORD:
                                  13
                                                         The above matter was referred to Magistrate Judge Jacqueline Scott Corley for
                                  14
                                       settlement purposes.
                                  15
                                              1. The Court will hold a Zoom Video Settlement Conference with counsel and the parties
                                  16
                                                    on January 25, 2020, at 10:30 a.m.. The link for the settlement conference is on
                                  17
                                                    Magistrate Judge Corley’s home page.
                                  18
                                              2. The Settlement Conference is confidential and shall not be recorded, by video, audio or
                                  19
                                                    otherwise, and each Settlement Conference participant is responsible for ensuring that
                                  20
                                                    no unauthorized person can view or hear the Settlement Conference while it is
                                  21
                                                    occurring.
                                  22
                                              3.         Lead trial counsel shall appear by video at the Settlement Conference with the
                                  23
                                       parties also by video. Any party who is not a natural person shall be represented by the person(s)
                                  24
                                       with unlimited authority to negotiate a settlement. An insured party shall appear with a
                                  25
                                       representative of the carrier with full authority to negotiate up to the limits of coverage. A person
                                  26
                                       who needs to call another person not present before agreeing to any settlement does not have full
                                  27
                                       authority.
                                  28
                                       Case 2:19-cv-02525-MMC-JLT Document 27 Filed 12/02/20 Page 2 of 3



                                   1          4.     Personal attendance of a party representative will rarely be excused by the Court.

                                   2   To seek to excuse a party from personally attending a settlement conference, counsel for that

                                   3   party shall meet and confer with counsel for all other parties to determine if there are any

                                   4   objections to the moving party’s absence. Counsel must then email a letter to the Court

                                   5   (JSCsettlement@cand.uscourts.gov), with copies to all parties, seeking to excuse the party’s

                                   6   participation. The letter shall recite the reasons for seeking the party’s absence, as well as

                                   7   whether the other parties agree or object to the request and the reasons for any objection. The

                                   8   application to excuse a party must be lodged no later than the lodging of the Settlement

                                   9   Conference Statement.

                                  10          5.     Each party shall prepare a Settlement Conference Statement, which must be

                                  11   emailed in .pdf format to JSCsettlement@cand.uscourts.gov at least one week before the

                                  12   Settlement Conference.
Northern District of California
 United States District Court




                                  13          6.     The Settlement Conference Statement shall be served on opposing counsel. Any

                                  14   party may submit an additional confidential statement to the Court. The contents of this

                                  15   confidential statement will not be disclosed to the other parties.

                                  16          7.     The Settlement Conference Statement shall include at least the following:

                                  17                         a. A brief statement of the facts of the case.

                                  18                         b. A brief statement of the claims and defenses including, but not limited

                                  19                             to, statutory or other grounds upon which the claims are founded, and a

                                  20                             candid evaluation of the parties’ likelihood of prevailing on the claims

                                  21                             and defenses; and a description of the major issues in dispute.

                                  22                         c. A summary of the proceedings to date and any pending motions.

                                  23                         d. The relief sought.

                                  24                         e. Any discrete issue that, if resolved, would facilitate the resolution of the

                                  25                             case.

                                  26                         f. The party’s position on settlement, including present demands and

                                  27                             offers and a history of past settlement discussions.

                                  28
                                                                                         2
                                       Case 2:19-cv-02525-MMC-JLT Document 27 Filed 12/02/20 Page 3 of 3



                                   1                          g. A list of who will attend the settlement conference on behalf of each

                                   2                              side, including counsel and insurance representatives.

                                   3          8. The parties shall notify Chambers immediately at JSCsettlement@cand.uscourts.gov

                                   4   if this case settles prior to the date set for the Settlement Conference.

                                   5          IT IS SO ORDERED.

                                   6   Dated: December 2, 2020

                                   7

                                   8
                                                                                                      JACQUELINE SCOTT CORLEY
                                   9                                                                  United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
